IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1769
                            Filed December 19, 2018


IN THE INTEREST OF V.J.,
Minor Child,

M.J., Mother,
       Appellant.

________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Colin J. Witt, District

Associate Judge.




      A mother appeals the termination of her parental rights to her minor child.

AFFIRMED.



      Aaron H. Ginkens of Ginkens Law Firm, PLC, West Des Moines, for

appellant mother.

      Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

      Paul L. White of the Des Moines Juvenile Public Defender Office, Des

Moines, guardian ad litem for minor child.




      Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                           2


VAITHESWARAN, Judge.

        A mother appeals the termination of her parental rights to her child, born in

2017. She contends (1) the State failed to prove the grounds for termination cited

by the district court, (2) termination was not in the child’s best interests, and (3) her

rights should not have been terminated given the closeness of the parent-child

bond.

I.      Grounds for Termination

        The district court terminated the mother’s parental rights pursuant to two

statutory grounds. We may affirm if we find clear and convincing evidence to

support either ground. In re D.W., 791 N.W.2d 703, 707 (Iowa 2010). On our de

novo review, we find clear and convincing evidence to support termination under

Iowa Code section 232.116(1)(h) (2018), which requires proof of several elements,

including proof the child cannot be returned to the parent’s custody.

        The mother has a long history of substance abuse. She was arrested on

drug-related charges in 2016 and, as part of her criminal case, was admitted to an

intensive substance-abuse treatment program. She gave birth to a child while at

the treatment facility. Days later, the department of human services filed a child-

in-need-of-assistance petition alleging, in part, that “methamphetamine related

reasons” led to the mother’s prior involvement in juvenile court with respect to three

other children.

        The district court adjudicated the child in need of assistance but declined to

remove him from the mother’s custody. The child remained with the mother at the

treatment facility.
                                            3


       When the child was seven months old, the State moved to modify his

placement. The State alleged the mother had two positive drug screens and

admitted to methamphetamine use which, in the State’s view, presented an

imminent risk to the child’s health and safety. The district court granted the motion.

       The mother was discharged from the treatment facility. Within two months,

she was arrested for a probation violation and was eventually imprisoned. At the

time of the termination hearing, she remained incarcerated.

       The mother testified she did not anticipate being released from prison for

two to three months. She agreed she was not in a position to have the child placed

in her custody immediately or in the near term. She believed she would need six

months to work toward reunification.            By her own admission, then, section

232.116(1)(h)(4) is satisfied.

II.    Best Interests

       Termination is in the child’s best interests. D.W., 791 N.W.2d at 706–07.

The mother had an extended opportunity to learn how to safely parent her child at

the inpatient treatment facility. She squandered that opportunity. As the district

court stated, “[T]ime is up.” We agree the child’s best interests are served by

terminating the mother’s parental rights.

III.   Parent-Child Bond

       The mother invokes an exception to termination based on the closeness of

the parent-child bond. Id. at 709; see also Iowa Code § 232.116(3)(c). The mother

sundered that bond when the child was six months old. We agree with the district

court that the exception should not “carry the day.”
                                  4


We affirm the termination of the mother’s parental rights to the child.

AFFIRMED.